Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 5 was amended to address the 35 U.S.C. 112(b) rejection of the prior rejection. Claims 1-10 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 203416812, machine translation provided) in view of Chen (CN 203762297 , machine translation provided).

With respect to claim 1, Lin discloses an elastic (spring) electrode structure (211 and 212) for an electronic cigarette ([0010]), 
the electronic cigarette comprising an atomizing assembly (5) and a battery assembly (61) ([0032]), 
the battery assembly (61)  having a sleeve (11 – inserting member) arranged on an upper end thereof (Fig. 1), and 
the elastic electrode structure (211 and 212) further comprising an electrode ring (211) arranged in the sleeve (11), wherein the electrode ring (211) has a lower end extending out from a through hole defined at the bottom of the threaded sleeve (11) (Fig. 1), 
the elastic electrode structure (211 and 212) further comprises an insulating ring (23) arranged between the electrode ring (211) and the sleeve (11) (Fig. 1).
Lin does not disclose that the sleeve of the electrode structure is threaded or that the electrode structure further includes an elastic electrode structure further (211 and 212) comprises an elastic sealing ring arranged between the electrode ring and the insulating ring.
Chen discloses an assembly for an electronic cigarette ([0036]) and teaches that the assembly includes a threaded sleeve (22) which houses an insulated ring (26 – insulating sleeve), an electrode tube (28), and an elastic sealing ring (24) (Fig. 1). Chen further teaches that the elastic seal provides a good sealing effect, which can effectively prevent leakage ([0039]). Although the sealing ring disclosed by Chen is on the outside of the insulation ring, instead of inside as in the instant application, the intended function to provide further sealing within the electronic cigarette function is the same. Therefore, it would have been obvious to one having ordinary skill in the art to simply rearrange the sealing and insulation parts in order to achieve the limitations of the instant claim (MPEP 2144).
It would have also been obvious to one having ordinary skill in the art to add the sealing ring and threaded sleeve disclosed by Chen to the electrode structure disclosed by Lin in order to house the electrode structure and create a good sealing effect to prevent any leakage. 

With respect to claim 2, Lin discloses an insulating ring with a flange, but does not disclose that the flange has an outer diameter greater than an inner diameter of the through hole.
Chen discloses an insulating ring (26) and teaches that the insulating ring has a flange with an outer diameter grater than an inner diameter of the threaded sleeve (220 through hole (Fig. 1). Chen further teaches that the structure helps to insulate the threaded sleeve (22) from the electrode (28) ([0039]). Although the flange of the insulating ring is on the lower end thereof, one having ordinary skill in the art could easily change the shape of the insulating ring in order to have the flange at the upper end as an obvious variant to try in order to maintain insulation within the electronic cigarette (MPEP 2144).
It would have been obvious to one having ordinary skill in the art to ensure that the flange disclosed by Lin had an outer diameter greater than that of the inner diameter of the through hole in order to ensure proper insulation between the threaded sleeve and the electrode. 

With respect to claim 3, Lin discloses that the electrode ring has an end part, but is silent with regards to the diameter of the end part being greater than an inner diameter of a hollow ring-shaped part of the insulating ring. 
Chen discloses an insulating part (26) with a hollow ring-shaped part, and teaches that the diameter of the hollow ring-shaped part is less than an end part (282 – annular base) of the electrode (28) (Fig. 1). Chen further teaches that this allows for increase contact between the electrode (28) and the insulating part (26) ([0040]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the diameter of the end part of the electrode disclosed by Lin was greater than the diameter of an inner diameter of a hollow ring-shaped part of the insulating as taught by Chen ring in order to increase contact between the insulating ring and the electrode. 

With respect to claim 4, Lin discloses a spring (213 is arranged between a periphery of the electrode ring (212) and an inner side of the insulating ring (23) , and the spring is located in the hollow ring-shaped part (inside of insulating ring 23) (Fig. 1).

With respect to claim 10, Lin does not disclose an elastic ring. Chen discloses an elastic ring (24) and teaches that it can be made of a silicon rubber ([0038)]). Chen further teaches that this helps enhance the sealing effect of the sealing ring (24) ([0038]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the sealing ring disclosed earlier by Chen to be included in the electronic cigarette disclosed by Lin was made of silicon rubber in order to enhance its sealing properties. 

Allowable Subject Matter
Claims 5-9 are rejected under 35 U.S.C. 112(b) as detailed above and objected to as being dependent upon a rejected base claim, but would be allowable if corrected to overcome the 35 U.S.C. 112(b) rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 5, Lin discloses electrode ring and insulating ring, but does not disclose a sealing ring. Chen discloses a sealing ring, which is housed with an electrode ring and an insulating ring, and teaches that the sealing ring (24) has openings on both upper and lower ends thereof (Fig. 1). 
Chen does not disclose that the upper end of the sealing ring abuts against an underside of the end part of the electrode ring or that the lower end of the sealing ring abuts against the flange on the upper end of the insulating ring. Examiner has already argued a rearrangement of parts 35 U.S.C. 103 rejection to account for the sealing ring of Chen being on the outside of the insulation ring, instead of inside of the insulation ring as in the instant application. However, there is no motivation for a further rejection based on a change of shape to the sealing ring, electrode ring, and insulation ring to further cure the deficiencies of Lin in view of Chen. Additionally, it is the opinion of the examiner that changes of such magnitude would result in changes of the sealing ring, electrode ring, and insulation ring to be able to perform their intended use between other parts within the electronic cigarette disclosed by Chen, such as the atomizer and threaded sleeve. 
Further, after due search and consideration, no art was found that could provide motivation for such a rearrangement or change of shape that would cure such deficiencies. As such, claim 5 contains allowable subject matter. 

Claims 6-9 contain allowable subject matter due to their dependency on claim 5.

Response to Arguments
Applicant’s arguments, see page 4 of response, filed 08/18/2022, with respect to claim 5 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 5 has been withdrawn as a result of the amendment.. 
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are premised on the assertion that the secondary reference of Chen fails to remedy the deficiencies of the primary reference, Lin, specifically, that since the elastic sealing component is not arranged between the electrode ring and an insulation ring, Chen does not read on the limitations in claim 1. However, since the rearrangement of the sealing component does not modify the operation of the device, said limitation is unpantentable (MPEP 2144.04.VI.C.). See the above rejection of claim 1 for further details.  

The argument pertaining to unexpected results is not persuasive as no data or evidence has been submitted. The burden of the applicant to establish results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.")

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727